90 N.J. Super. 243 (1966)
217 A.2d 140
ANGELA ANN CAVALCANTE, PETITIONER-RESPONDENT,
v.
LOCKHEED ELECTRONICS COMPANY, RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued January 24, 1966.
Decided February 1, 1966.
Before Judges GOLDMANN, FOLEY and COLLESTER.
Mr. Gerald W. Conway argued the cause for appellant (Messrs. Schreiber, Lancaster & Demos, attorneys; Mr. John C. Demos, of counsel).
Mr. Thomas E. O'Gorman argued the cause for respondent.
PER CURIAM.
Respondent appeals from an award of compensation entered in the County Court reported at 85 N.J. Super. 230 (1964), affirming a similar award in the Workmen's Compensation Division.
Paraphrasing the conclusion of the trial court, we are of the opinion that it was reasonable for this employee, sent to a distant place by his employer for an indeterminate number of days to perform emergent duties with the greatest possible dispatch, to seek some physical relaxation during the period of his intensive work; that his activities in this regard were of themselves not unreasonable; and therefore that the accident in which he was involved, resulting in his death, arose out of and in the course of his employment.
Affirmed.